NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted July 18, 2007
                              Decided July 19, 2007

                                      Before

                   Hon. FRANK H. EASTERBROOK, Chief Judge

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 06-4390

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Central District of
                                             Illinois
      v.
                                             No. 01-20072-001
NATASHA ADAMS,
    Defendant-Appellant.                     Michael P. McCuskey,
                                             Chief Judge.


                                    ORDER

      Natasha Adams began serving a term of supervised release in 2006 after
being convicted of possession with intent to distribute cocaine. See 21 U.S.C.
§ 841(a)(1). She was arrested less than a year after her supervision began because
she tested positive for marijuana and refused to participate in the drug-treatment
program imposed as one of the conditions of her release. At her revocation hearing,
Ms. Adams admitted that she possessed and used marijuana and ceased drug
treatment without permission. The district court revoked her release, re-
imprisoned her for 5 months (the low end of the range called for by the policy
statements in the guidelines), and imposed an additional 2 years of supervised
release.
No. 06-4390                                                                   Page 2


      Ms. Adams now appeals, but her appointed counsel has moved to withdraw
under Anders v. California, 386 U.S. 738 (1967), because he cannot discern a
nonfrivolous argument on appeal. We invited Ms. Adams to respond, see Cir. Rule
51(b), but she has not done so. We will consider only those potential issues
mentioned in counsel’s facially adequate brief. See United States v. Tabb, 125 F.3d
583, 584 (7th Cir. 1997)(per curiam).

      Counsel first discusses whether Ms. Adams could challenge the voluntariness
of her admissions to the violations. The voluntariness of admissions made at a
revocation hearing is assessed by examining the totality of the circumstances,
including whether the defendant understands the charges against her and the
possible sentence. United States v. LeBlanc, 175 F.3d 511, 517 (7th Cir. 1999). The
district court read the charges to Ms. Adams at the revocation hearing, and she said
that she understood them. She was also informed that the recommended
reimprisonment range was 5 to 11 months, and she told the court that she had not
been forced or threatened into admitting the violations. Furthermore, counsel tells
us that Ms. Adams does not want to withdraw her admissions. See United States v.
Knox, 287 F.3d 667, 670-71 (7th Cir. 2002). For these reasons it would be frivolous
for Adams to argue that those admissions were involuntary.

      Counsel next considers whether Ms. Adams could challenge her term of
reimprisonment and her new term of supervised release. We agree with counsel
that any challenge to the calculation of the recommended reimprisonment range
would be frivolous. The court classified Ms. Adams’s violations as Grade C——the
least serious grade of violation under the policy statements. See U.S.S.G.
§ 7B1.1(a)(3); United States v. Salinas, 365 F.3d 582, 589 (7th Cir. 2005). The court
also correctly determined that her criminal history category in the underlying
offense was III and that the resulting reimprisonment range was 5 to 11 months.
See U.S.S.G. § 7B1.4(a).

        According to counsel, Ms. Adams nonetheless thinks that the district court
failed to apply U.S.S.G. § 7B1.3(c)(2). That policy statement says that, if the
defendant’s minimum term of reimprisonment as calculated under § 7B1.4 is
between 1 and 6 months, “the minimum term may be satisfied by (A) a sentence of
imprisonment; or (B) a sentence of imprisonment that includes a term of supervised
release with a condition that substitutes community confinement or home detention
. . . for any portion of the minimum term.” U.S.S.G. § 7B1.3(c)(2). Ms. Adams
apparently thinks that this provision means that the court can impose a term of
supervised release only if it makes community confinement or home detention a
condition of that release and reduces the term of reimprisonment accordingly.
Because the court did not do this, she says, it was not authorized under the policy
statements to impose a new term of supervised release. But Ms. Adams’s
No. 06-4390                                                                   Page 3

interpretation of this policy statement is wrong. The provision means that if the
court wants to impose less time in prison than the recommended minimum term it
should make community confinement or home detention a condition of the
defendant’s supervised release as a substitute for the unserved portion of the
minimum term. It does not mean that supervised release may not be imposed
unless it is done as part of a plan to substitute community confinement or home
detention for part of a defendant’s prison term.

      Counsel next says that Ms. Adams wants to argue that her 5-month term of
reimprisonment as combined with her 2-year term of supervised release is unlawful
because together the terms exceed the 2-year statutory maximum term of
reimprisonment that applies to her. This potential argument would be frivolous.
By its terms the 2-year statutory maximum applies only to reimprisonment, not to
supervised release. 18 U.S.C. § 3583(e)(3). The statute includes a separate
provision specifying the maximum terms of supervised release that may be
imposed. Id. § 3583(h). As counsel correctly points out, neither one of these
maximum terms was exceeded in Ms. Adams’s case. See 18 U.S.C.
§§ 3559(a)(3); 3583(e)(3), (h); 21 U.S.C. § 841(b)(1)(C).

      Counsel also informs us that Ms. Adams wants to challenge the special
condition of her supervised release requiring her to undergo mental-health
counseling and take any medications that her doctors prescribe. This potential
argument would also be frivolous given that Ms. Adams asked her probation officer
to provide her with psychiatric counseling after admitting that she suffered from
depression. See United States v. Wilson, 154 F.3d 658, 667 (7th Cir.
1998)(upholding a similar provision for a defendant with a history of mental-health
problems).

      Finally, counsel considers whether Ms. Adams could argue that her term of
reimprisonment and her term of supervised release were unreasonable. We agree
with counsel that any such argument would be frivolous. The district court
considered the policy statements in the guidelines, including the recommended
reimprisonment range, and the factors in 18 U.S.C. § 3553(a), including the nature
of Ms. Adams’s violations, her high-school record, and her need for substance-abuse
counseling. See United States v. Carter, 408 F.3d 852, 854 (7th Cir. 2005); Salinas,
365 F.3d at 588-89.

     For the above reasons, we GRANT counsel’s motion and DISMISS the appeal.